United States Court of Appeals
                     For the First Circuit


No. 20-1290

         HECTOR MARCANO-MARTINEZ; WANDA HERNANDEZ-DIAZ,

                     Plaintiffs, Appellants,

                               v.

        COOPERATIVA DE SEGUROS MULTIPLES DE PUERTO RICO,

                      Defendant, Appellee,

 JOHN DOES 1, 2, 3; A, B and C, CORPORATIONS; UNKNOWN INSURANCE

                     COMPANIES A THROUGH H,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Camille L. Vélez-Rivé, U.S. Magistrate Judge]


                             Before

                 Thompson, Boudin, and Kayatta,
                        Circuit Judges.


     David Efron on brief for appellants.
     Víctor J. Casal-Vázquez and Javier de la Luz-Gamarra on brief
for appellee.


                         March 22, 2021
              BOUDIN, Circuit Judge.              Héctor Marcano-Martínez and

Wanda Hernández-Díaz sued their insurer, Cooperativa de Seguros

Múltiples de Puerto Rico ("CSM"), to force CSM to pay for damages

Hurricane María inflicted on their property.                 Finding the suit was

time-barred under the terms of the insurance contract, the district

court      granted    summary    judgment    to    CSM;     Marcano-Martínez       and

Hernández-Díaz ("appellants") appeal this judgment.

              "In general, the grant of summary judgment is reviewed

de novo, reasonable doubts and issues of credibility being resolved

in favor of the non-moving party." Hernandez-Loring v. Universidad

Metropolitana, 233 F.3d 49, 51 (1st Cir. 2000).                          Evidentiary

rulings     are   often   said    to   be   tested    for    "a   clear    abuse   of

discretion," EEOC v. Green, 76 F.3d 19, 24 (1st Cir. 1996), but in

truth evidence issues can easily turn on issues of fact or law or

(quite often) judgment calls for which reasonableness is indeed

the accurate standard.

              The insurance contract states that "[n]o legal action

can   be    brought    against    us   [CSM]   unless     there    has    been   full

compliance with all the terms of this policy" and "[u]nder the

Property Coverage Part the legal action must start within one year

of the date of loss."             Hurricane María struck Puerto Rico on

September 20, 2017, but appellants filed the instant suit more

than a year later, on January 9, 2019.



                                       - 2 -
              Under Puerto Rico law, "[p]rescription of actions is

interrupted      by   their       institution   before     the   courts,     by

extrajudicial      claim     of   the    creditor,   and   by    any   act   of

acknowledgement of the debt by the debtor."                 P.R. Laws Ann.

tit. 31, § 5303.1     Appellants' judicial claim was clearly too late,

so in the district court they said "[c]ommunications related to

extrajudicial claims under the CSM Policy made by Plaintiffs, or

on behalf of them, shall be produced as soon as counsel receives

them."      Yet they failed to produce any such communications.

              After a status update from both parties, CSM moved for

summary judgment.          Appellants replied via declarations stating

they:

        attempted to contact [CSM] on multiple occasions
        starting on or about September 27, 2017 to make an
        extrajudicial claim under Insurance Policy No MPP-
        2280791. . . . After many attempts over the next few
        months, when [we] did get through we were assured we
        would be called back.    No such call ensued.   We knew
        from different sources that this insurer was not
        responding to claims, much less returning calls
        regarding coverage. . . . CSM has refused to pay, or in
        any way effectively resolve our claim, and has for some
        time, during most of 2018, been ignoring meaningful
        communications by us.




       As understood by the Supreme Court of Puerto Rico, and
        1

endorsed by this court, an extrajudicial claim "stands for demand
or notice.   That is: it is an act for which the holder of a
substantive right addresses the passive subject of said right,
demanding that he adopt the required conduct."    Tokyo Marine &
Fire Ins. Co. v. Perez & Cia., de P.R., Inc., 142 F.3d 1, 4 (1st
Cir. 1998) (citation omitted).
                                        - 3 -
CSM submitted three declarations from its employees, each stating

that "[n]o judicial nor extrajudicial claim was made to [CSM]

before the filing of this complaint."           The court concluded that

appellants hadn't made an extrajudicial claim.

            Appellants argue the district court erred by crediting

CSM's declarations but not appellants' declarations.              But in its

opinion the court assumed that appellants had called CSM, stating:

"Even if Defendant CSM had been timely notified, the method used

by Plaintiffs was still not adequate.          A phone call with no other

evidence, not even a claim number, is insufficient to toll the

prescriptive period . . . ."

            Appellants also argue that phone calls they allegedly

made were extrajudicial claims; an extrajudicial claim "must be

made   by   the   holder   of   the   substantive   right   (or   his    legal

representative), it must be addressed to the debtor or passive

subject of the right, not to a third party, and it must require or

demand   the   same   conduct    or   relief   ultimately   sought      in   the

subsequent lawsuit."       Rodriguez Narvaez v. Nazario, 895 F.2d 38,

44 (1st Cir. 1990) (internal citations omitted).

            "Although prescription is an affirmative defense, once

it has been raised, the burden of proving that prescription has

been interrupted shifts to the plaintiff." Rodríguez v. Suzuki

Motor Corp., 570 F.3d 402, 406 (1st Cir. 2009) (citing Tokyo Marine

& Fire Ins. Co., 142 F.3d at 4).          Assuming, as the district court

                                      - 4 -
did,       that    appellants    called     CSM,   their    claims    lacked   the

specificity required to meet their burden.                    See Kery v. Am.

Airlines, Inc., 931 F. Supp. 947, 953 (D.P.R. 1995)                       (citing

Fernandez v. Chardon, 681 F.2d 41, 53 (1st Cir. 1982)) (noting

extrajudicial claims must be "precise and specific" to toll the

limitations period).            Appellants provided no details as to what

they said to CSM in the phone calls--appellants did not even point

to a specific date when they allegedly called CSM.                   Of the cases

appellants cite, the only one where oral communication was enough

to     toll       involved    extensive     conversations    between     opposing

counsels, occurring within a specified range of dates, that led

directly to settlement negotiations regarding the same claim later

raised in court.2            Lazaro v. Abbott Med. Optics, Inc., No. 16-

1248, 2017 WL 1380539, at *5-6 (D.P.R. Apr. 17, 2017).

              Appellants make five more arguments, each of which was

not made in the district court.             Delay in raising arguments wastes

time and money; absent unusual circumstances, arguments raised for

the first time on appeal should fail almost automatically.                     See




       2Additionally, at least one of the appellants was an
attorney, a sophisticated party who presumably would have been
aware of the importance of documenting the multiple occasions when
they attempted to make an extrajudicial claim.      Cf. Walker v.
President & Fellows of Harvard Coll., 82 F. Supp. 3d 524, 532 (D.
Mass. 2014) (concluding plagiarism hearing of a law student
conformed to basic principles of fairness because plaintiff was
"herself a sophisticated party, having nearly completed her JD at
Harvard Law School.").
                                          - 5 -
Teamsters Union, Local No. 59 v. Superline Transp. Co., 953 F.2d

17, 21 (1st Cir. 1992).   None as raised here warrants an exception.

          Affirmed.




                                - 6 -